902 F.2d 33
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Terry K. LAWSON, Plaintiff-Appellant,v.Gene BORGERT;  Kenny Robinson;  Marvin Winn, Defendants-Appellees.
Nos. 89-2161, 89-2162.
United States Court of Appeals, Sixth Circuit.
May 2, 1990.

Before KENNEDY and WELLFORD, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
These cases have been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Terry Keith Lawson, a pro se Michigan prisoner, appeals from the district court's dismissal of his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.


3
Seeking compensatory and punitive damages, as well as other appropriate relief, Lawson sued defendants, the warden (Borgert) of the Huron Valley (Michigan) Mens' Facility, the deputy warden (Robinson), and the resident unit manager (Winn), alleging:  1) that while an inmate at Huron Valley Mens' Facility he was housed in administrative segregation for 54 days;  2) that during this period he was denied all opportunities for recreation (yard exercise) time;  and 3) that as a result of this deprivation he has endured physical and mental suffering.


4
After a review of the magistrate's report and Lawson's objections, the district court overruled the magistrate's recommendations and granted summary judgment for defendants.  Lawson has filed timely appeals, challenging the district court's action.  In addition, Lawson has filed several motions for the appointment of counsel.


5
Upon review, we affirm the district court's judgment for the reasons stated by the district court.  Summary judgment was proper because the pleadings, answers, affidavits, and other evidence of record show that there is no genuine issue as to any material fact and that defendants are entitled to judgment as a matter of law.   Canderm Pharmacal, Ltd. v. Elder Pharmaceuticals, Inc., 862 F.2d 597, 601 (6th Cir.1988).


6
Accordingly, the motions for the appointment of counsel are hereby denied, and the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.